IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,513-02


                     EX PARTE JOHN ANTHONY VALENTI, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             CAUSE NO. 2009CR0231-W3
                          TH
                IN THE 437 DISTRICT COURT FROM BEXAR COUNTY


        Per curiam. Yeary, J. not participating.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to two counts of

online solicitation of a minor and was sentenced to one hundred and eighty days’ imprisonment for

each count1. He did not appeal his conviction.

        This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant


        1
          He has a third count, for which he received probation, that is not being challenged with
this application.
                                                                                                    2

filed this habeas application based on the Lo decision and asks that his conviction be set aside. The

State recommends that relief be granted in this cause. We agree.

       Relief is granted. The judgments in counts two and three of Cause No. 2009CR0231 in the

437th District Court of Bexar County is set aside and Applicant is remanded to the custody of the

Sheriff of Bexar County to answer the charges as set out in the indictment so that the indictment may

be disposed of in accordance with this Court’s opinion in Ex parte Lo. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 22, 2016
Do not publish